DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are presented for examination.
                      
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
Drawings
	The formal drawings are accepted. 

                       EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee.  
The application has been amended as follows:
Please replace paragraph [0001] of the specification with the following amended paragraph. 

[0001] This application is a continuation of U.S Patent Application No. 16/549,735, filed on August 23, 2019, (now U.S. Patent No. 10,673,466, issued June 2, 2020), which is a continuation of International Patent Application No. PCT/CN2018/081189, filed on March 29, 2018, which 


                                               Allowable Subject Matter 
	Claims 1-15 are allowed. The following is an Examiner's statement of reasons for allowance: 	 
	Prior art of record (Chen et al. U.S. PN: 8.831,067) teach transmitting a sequence number corresponding to the codeword to the data transmitting end (102); and the data transmitting end extracting, according to the sequence number, a corresponding codeword from a locally-configured codebook space to obtain channel state information (103). The present invention also discloses a system for feeding back channel information, which includes a data transmitting end and a data receiving end. The method and system for feeding back channel information solve the problem that there is no channel information feedback method for daul-polarized channels (see abstract).

Prior art of record (El-Khamy et al. U.S.PN: 9,742,440) teaches polar codes using 2*2 polarization matrix will have length N=2n, whereas polar codes using q*q polarization matrices will have a length N-qn, polar codes with different lengths are used for transmission or memory encoding. Punctured polar codes can be constructed to operate at different rates (k/N) (see col. 5, lines 3-8). 
Claims 1-15 are allowed. The following is an Examiner's statement of reasons for allowance: 	
The prior arts of record taken either alone or in combination fail to teach, anticipate, suggest, or render obvious the invention as a whole as set forth in claim 1. Independent claims 6 and 11 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-15 are allowable over the prior arts of record. 

                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112